Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullin, J.), rendered July 31, 2002, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally *714insufficient to support his conviction of manslaughter in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20-22 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient, as there were two eyewitnesses who testified to seeing him stab the victim in the stomach, and the defendant confessed to the stabbing (see Penal Law § 125.20 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Smith, Rivera and Fisher, JJ., concur.